     Case: 3:17-cr-00055-JJH Doc #: 779 Filed: 02/08/21 1 of 6. PageID #: 5832




                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION



United States of America,                                       Case No. 3:17-cr-55

                        Plaintiff,

        v.                                                      MEMORANDUM OPINION
                                                                    AND ORDER

Jerome Toyer,

                        Defendant.




                               I.    INTRODUCTION AND BACKGROUND

        Defendant Jerome Toyer seeks an order granting him compassionate release under 18 U.S.C.

§ 3582(c)(1)(A), as well as the appointment of counsel to assist him. (Doc. No. 736). Defendant

argues the presence of Covid-19 within his institution, FCI Terre Haute, along with his pre-existing

health conditions, constitute extraordinary and compelling reasons to justify appointment of counsel

and the reduction of his sentence. (Id. at 2-3). The government opposes Toyer’s motion, arguing

that while he has complied with § 3582(c)’s exhaustion requirement, he has not met his burden of

establishing he is entitled to a reduction of his sentence. (Doc. No. 749). The government also has

filed a notice of supplemental authority, describing its position regarding recent Sixth Circuit

caselaw. (Doc. No. 767).

        In March 2017, a grand jury returned an indictment charging Toyer with one count of

conspiracy to possess with the intent to distribute drugs in violation of 21 U.S.C. § 846, one count of
      Case: 3:17-cr-00055-JJH Doc #: 779 Filed: 02/08/21 2 of 6. PageID #: 5833



possession with the intent to distribute heroin in violation of 21 U.S.C §§ 841(a)(1) and (b)(1)(B),

and two counts of using a telecommunications facility to facilitate a drug conspiracy in violation of

21 U.S.C. § 843(b). (Doc. No. 17). Toyer later pled guilty to the conspiracy charge and I sentenced

him to 70 months in custody and a 5-year term of supervised release. (Doc. No. 668). The

remaining charges were dismissed pursuant to a plea agreement. (Doc. Nos. 249 and 668). Toyer

did not appeal.

         Toyer was detained upon his arrest in this case and remained in jail until he was transferred

to the custody of the Federal Bureau of Prisons (“BOP”) on November 4, 2019. The BOP

calculates Toyer’s release date as February 26, 2022, after accounting for the time Toyer spent in

custody prior to his sentencing date as well as his good conduct time. Doc. No. 736-1 at 2).

         Toyer seeks compassionate release, asserting his age, race, and medical conditions place him

at higher risk of serious illness or death if he contracts Covid-19. He states he is a 50-year-old

African American male who is being treated for “Cardiac issues, Hypertension, Obesity, Diabet[es],

and glaucoma.” (Doc. No. 736 at 3). Toyer also states he has been diagnosed with chronic

depression and bipolar disorder.1 (Id.).

         The government acknowledges Toyer has some medical conditions2 which have been found

to correspond with a higher risk of serious complications but contends he has not shown that a

sentence reduction is warranted. (Doc. No. 749).




1
    Toyer previously denied having a history of mental health issues. (Doc. No. 359 at 24).
2
   BOP records appear to reflect that Toyer is considered obese because his body mass index
(“BMI”) exceeds 30, and that he suffers from hypertension. (Doc. No. 749-5). Those records,
however, do not show Toyer has been diagnosed with diabetes. Further, the Centers for Disease
Control have not identified glaucoma as a condition which places individuals at higher risk for
serious complications from Covid-19.
                                                   2
     Case: 3:17-cr-00055-JJH Doc #: 779 Filed: 02/08/21 3 of 6. PageID #: 5834



                                         II.        ANALYSIS

        Toyer first requests, under 18 U.S.C. § 3006(A), that an attorney be appointed to assist him

with his request for compassionate release. (Doc. No. 736 at 1). There is no right to counsel in

postconviction proceedings, Pennsylvania v. Finley, 481 U.S. 551, 555-57 (1987), and Toyer has not

shown the appointment of counsel is necessary to serve the interest of justice in this case. See, e.g.,

United States v. Prater, No. CR 7:15-11-DCR-3, 2020 WL 2616120, at *2 (E.D. Ky. May 22, 2020)

(“There is no constitutional right to counsel in proceedings filed under 18 U.S.C. § 3582.”) (citations

omitted). Section 3006A does not entitle Toyer to counsel, as that section does not require that

counsel be provided to assist a defendant with filing a motion for release. 18 U.S.C. § 3006A(a)(1)-

(2). Therefore, I deny Toyer’s request for counsel.

        The First Step Act of 2018 amended the circumstances under which a court may order a

defendant’s compassionate release from incarceration. While previously a court could modify the

defendant’s compassionate release only after the Director of the BOP filed a motion for release, the

First Step Act now permits a defendant to file a motion for compassionate release “after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to

bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request

by the warden of the defendant’s facility, whichever is earlier . . . .” 18 U.S.C. § 3582(c)(1).

        Thus, § 3582(c) requires an inmate to request compassionate release from the warden of the

institution at which the inmate is incarcerated. See, e.g., United States v. Alam, 960 F.3d 831 (6th Cir.

2020). As the government notes, Toyer did not indicate in his motion whether he first had pursued

his administrative remedies. BOP records show Toyer requests submitted a request to the warden’s

office for compassionate release on June 15, 2020, (Doc. No. 749-1), which was denied on July 23,

2020. (Doc. No. 749-2).




                                                     3
     Case: 3:17-cr-00055-JJH Doc #: 779 Filed: 02/08/21 4 of 6. PageID #: 5835



        The government implies the warden’s decision is entitled some weight in my consideration

of Toyer’s motion because the administrative process allows “the BOP to make a diligent and

thorough review, with expertise concerning both the inmate and the conditions of confinement.”

(Doc. No. 749 at 2). Warden Lammer’s pre-prepared and impersonal response, however, showed

no diligence, thoroughness, or expertise. Instead, the Warden recited considerations concerning

“inmates who have been diagnosed with a terminal, incurable disease . . . [or with] a disease or

condition with an end-of-life trajectory . . . .” (Doc. No. 749-2 at 1). Four months into a crisis

roiling BOP facilities nationwide, the Warden never mentioned Covid-19 or Attorney General Barr’s

directives concerning the increased use of compassionate release. (See Doc. Nos. 749-3 and 749-4).

Administrative responses such as this one charitably can be described as, at most, unhelpful.

        “The compassionate release provision permits the district court to reduce a defendant’s

sentence if it finds that ‘extraordinary and compelling reasons’ warrant a reduction; that a reduction

is consistent with the applicable policy statements issued by the Sentencing Commission; and that

the § 3553(a) factors, to the extent they apply, support a reduction.” United States v. Allen, 819 F.

App’x 418, 419 (6th Cir. 2020) (citing 18 U.S.C. § 3582(c)(1)(A)(i)). The district court also must

consider whether all relevant § 3553(a) factors to determine whether those factors would support a

modified or reduced sentence. United States v. Jones, 980 F.3d 1098, 1114-15 (6th Cir. 2020).

“[D]istrict courts may deny compassionate-release motions when any of the three prerequisites listed

in § 3582(c)(1)(A) is lacking and do not need to address the others.” United States v. Elias, 984 F.3d

516, 519 (6th Cir. 2021) (citing Jones, 980 F.3d at 1108).

        Toyer contends his medical conditions, combined with the spread of Covid-19 within FCI

Terre Haute, constitute extraordinary and compelling reasons and justify the reduction of his

sentence. The government “concedes that given the current COVID-19 crisis[, Toyer] meets the

statutory requirement to show extraordinary and compelling reasons for relief,” though it also argues


                                                    4
     Case: 3:17-cr-00055-JJH Doc #: 779 Filed: 02/08/21 5 of 6. PageID #: 5836



the fact that Toyer previously contracted Covid-19 and did not suffer serious complications lessens

the compelling nature of those reasons. (Doc. No. 749 at 7).

        It is true “[m]any courts have held that[,] where a defendant has contracted COVID-19 and

recovered, his health condition is not extraordinary and compelling.” United States v. Smith, No. 17-

CR-20753, 2020 WL 5440331, at *4 (E.D. Mich. Sept. 10, 2020) (citing cases). Given that this

coronavirus is novel, however, there remain many unknowns, particularly in the area of future risk.

There is not enough evidence to determine conclusively how long any potential immunity developed

by a person infected with Covid-19 may last or whether the individual is less likely to experience

severe complications if re-infected. Thus, the fact that Toyer contracted Covid-19 once does not

mean his concerns have been mooted.

        Even if Toyer has met his burden of showing extraordinary and compelling reasons,

however, I conclude he fails to show a sentence reduction would be consistent with 18 U.S.C. §

3553(a). Toyer has been involved with the criminal justice system for his entire adult life, with 15

cases in which he was charged or convicted of an offense involving violence. He was on probation

at the time he participated in the drug-trafficking conspiracy for which he currently is incarcerated.

While the record indicates Toyer has demonstrated the ability to abide by institutional rules and

avoid disciplinary citations, I conclude he has not shown that a reduced or modified sentence would

be sufficient to comply with the § 3553(a) factors, including the nature and circumstances of the

offense of conviction, his lengthy criminal history, and the need for the sentence imposed to deter

him and others, to reflect the seriousness of the offense and to promote respect for the law.

                                        III.    CONCLUSION

        For the reasons stated above, I conclude Toyer has not met his burden of demonstrating

that a reduction or modification of his sentence would be consistent with applicable federal law.




                                                   5
     Case: 3:17-cr-00055-JJH Doc #: 779 Filed: 02/08/21 6 of 6. PageID #: 5837



Therefore, I deny his motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A) and

his request for the appointment of counsel. (Doc. No. 736).

       So Ordered.
                                                     s/ Jeffrey J. Helmick
                                                     United States District Judge




                                                6
